Dear Judge Piazza:
Your inquiry to this office presents the following legal issue for our review:
     May a ward marshall designate an officer of his office as an ex officio notary to perform the administrative functions of his office?
We respond affirmatively.  The marshal enjoys the "same powers and authority of a sheriff in making arrests and preserving the peace".  LSA-R.S. 13:1881(A); (Emphasis added).  The sheriff may appoint his deputy as ex officio notary public pursuant to that authority granted him in LSA-R.S. 33:1464, providing:
§ 1464.  Ex officio notaries for sheriffs
     A.  Notwithstanding any provisions of the law relative to qualifications for notaries public, each sheriff may designate one deputy per shift for each office location and appoint them as ex officio notaries public.
     B.  (1) The deputy so appointed may exercise, in the parish which the sheriff serves, the functions of a notary public only to administer oaths and execute affidavits, acknowledgments, and other documents, all limited to matters within the official functions of the office of sheriff, for the enforcement of R.S. 32:661 through 669, and to execute property bonds.  For each such action the notary shall use the official seal of that respective sheriff's office.
     (2)  He shall fulfill the same bond requirements as provided by law for notaries in the parish which the sheriff serves.
     (3)  The sheriff shall pay as an expense of his office the costs of the notarial seal, the notarial bond, and any fees required for filing the bond.
     C.  All acts performed by such an ex officio notary public authorized by this Section shall be performed without charge or other compensation.
     D.  The sheriff may suspend or terminate an appointment made pursuant to this Section at any time, and separation from the employ of the sheriff shall automatically terminate the powers of such an ex officio notary public.
This office is of the opinion that the marshal's authority concurrent with that of the sheriff to "preserve the peace" would include the authority to appoint a notary public to perform the functions of the marshall's office, as limited and defined by LSA-R.S. 33:1464, quoted above.
Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
BY: KERRY L. KILPATRICK Assistant Attorney General KLK:ams  0066y